Citation Nr: 1131244	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-34 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a chest injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1999 to June 1999 and from February 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In his formal appeal (VA Form 9) received at the RO in October 2007, the Veteran requested a hearing before a Veterans Law Judge.  The requested hearing was scheduled for May 2009, and the Veteran was advised as to the date and time of the hearing.  He failed to appear for the hearing without explanation and has not requested the hearing be rescheduled.  Therefore, the request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

In the August 2011 written brief presentation, the Veteran's representative included a claim for entitlement to an increased evaluation in excess of 50 percent for posttraumatic stress disorder.  It is unclear whether the representative is raising a new claim or mistakenly thought that such issue was on appeal.  (Service connection for posttraumatic stress disorder was granted in a February 2008 rating decision and assigned a 50 percent evaluation.  There is no indication the Veteran appealed the evaluation or effective date assigned.)  If the Veteran is seeking an increased evaluation for posttraumatic stress disorder, he should submit such intent in writing to the agency of original jurisdiction.  This issue is not part of the current appeal.  


FINDING OF FACT

There is no competent evidence of current residuals of a chest injury.



CONCLUSION OF LAW

The criteria for service connection for residuals of a chest injury are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in April 2006, before the initial adjudication of the claim, advising him of the elements required to establish entitlement to service connection, of the respective duties of VA and the claimant in obtaining evidence, and notice with respect to the disability-rating and effective-date elements of the claim.  

The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence to support his claim.  The record contains his service treatment records (STRs), VA medical records, and private treatment records.  

The record reflects the Veteran failed to report for a VA examination to evaluate his claimed residuals of a chest injury despite being advised of the examination.  The Court has held that VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

Regardless, the Board finds that the Veteran is not entitled to a VA examination.  In this regard, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability; and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C. § 5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. § 3.159(c)(4)(i).

In McLendon, the Court addressed each of the above elements and how the Board must apply the facts of the case to the law regarding when an examination was necessary.  In this case, there is no competent evidence, which includes both medical and lay evidence, that the Veteran had an in-service disease or injury or has a current disability involving residuals of a chest injury.  For example, the service treatment records do not show any report of a chest injury.  In fact, at close in time to his separation, the Veteran, in reporting his medical history, failed to report having sustained a chest injury.  He reported having recurrent back pain, pharyngitis, a left shoulder injury, and other physical complaints; however, he made no mention of a chest injury.  See Report of Medical History completed by the Veteran in December 2003.  When asked if he had "any illness or injury other than those already noted," he checked, "No."  This form was completed by the Veteran after his alleged August 2003 chest injury.  The Board finds that such is evidence against a finding that the Veteran sustained a chest injury in service.  A Report of Medical Examination completed in December 2003 shows that clinical evaluation of the chest was normal.  The only allegation the Veteran has made regarding his chest injury, is in the VA Form 21-526, Veteran's Application for Compensation or Pension, he completed, received in March 2006, wherein he wrote "Chest injury" when asked for what disability he was seeking benefits and wrote that it occurred in August 2003.  He has provided no specific facts as to how he injured his chest.

During the appeal, there also has been no medical or lay evidence of residuals of a chest injury.  Thus, in this case, the Board finds that there is no competent evidence, either lay or medical, of a current disability, competent (lay or medical) evidence of an in-service disease or injury, and no competent evidence that a current disability may be due to service.  The Veteran does not meet multiple criteria for entitlement to a VA examination.  As a result, VA is not obliged to afford the Veteran a VA examination in connection with this claim.  See McLendon, 20 Vet. App. at 81-86.

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such outstanding evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service connection for residuals of a chest injury.  As noted above, this is the extent of the Veteran's allegations of entitlement to service connection for residuals of a chest injury.

STRs show no complaint regarding, diagnosis of, or treatment for any chest injury.  In the VA Form 21-526, the Veteran indicated that he sustained the chest injury at the same time he sustained the low back injury in service.  As noted above, in the Report of Medical History completed by the Veteran in December 2003, he not only failed to report having sustained a chest injury during service, but when asked if there was any other injury he had sustained that had not been addressed, he specifically checked, "No."  A Report of Medical Examination completed in December 2003 shows that clinical evaluation of the chest was normal.  

Post service treatment records show no complaint regarding, diagnosis of, or treatment for any chest injury, to include when he was examined in May 2007 for residuals of a back injury he incurred in service (the Veteran claims he injured his chest at the same time he injured his back).  

As stated above, the appellant failed to report for an examination scheduled for the claimed residuals of chest injury, despite being advised of the examination.  

The Board concludes that the preponderance of the evidence is against the claim.  There is no competent evidence, either lay or medical, of a current disability involving the chest.  The Veteran's cursory allegation in the application for compensation benefits of a chest injury is insufficient to establish a current disability.  The service treatment records fail to show any chest injury at the time he sustained the low back injury.  The Board finds as fact that had the Veteran sustained a chest injury in service, he would have documented such injury in the Report of Medical History that he completed in December 2003.  There, he had an opportunity to report the chest injury.  Instead, he reported other injuries and was specifically asked if he had any other injury that had not been documented in the medical history, and he specifically checked, "No."  Thus, the Board concludes that there was no chest injury in service, as it accords more probative value to the statements the Veteran made while still in service and within four months of the alleged injury than the statement he made in the application for compensation benefits years after service discharge.

Besides the lack of credible evidence of an in-service disease or injury, the Veteran has not provided sufficient lay or medical evidence to show that he has residuals of a chest injury from March 2006 to the present.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

Therefore, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for residuals of a chest injury, and the benefit of the doubt rule is not for application.  Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for residuals of a chest injury is denied.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


